Title: Thomas Jefferson to Joseph St. Leger d’Happart, 17 April 1812
From: Jefferson, Thomas
To: Happart, Joseph St. Leger d’


          
                  Sir 
                   
                     Monticello 
                     Apr. 17. 12.
          
                
                
                
                
                
                
                Your letter of Mar. 5. is but lately recieved. I have inclosed it to the President of the US. which is the only good office I can render you in the case. there must have
			 been some mistake in supposing the not paying your claim was for want of money in the treasury. there has never been a moment when the treasury was without an abundance of money, and I know that
			 at
			 the date of your claim there were several millions in it. Accept my best wishes.
          
            Th:
            Jefferson
        